Citation Nr: 0521844	
Decision Date: 08/11/05    Archive Date: 08/19/05	

DOCKET NO.  00-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left ankle, postoperative, with arthritic 
changes and history of osteomyelitis, currently evaluated as 
10 percent disabling. 

2.  Entitlement to an increased rating for residuals of 
fracture of the right transverse process of the third lumbar 
vertebra, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from August 1964 to 
November 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for increased 
ratings for post concussion syndrome, residuals of a fracture 
of the left ankle, and residuals of fracture of the right 
transverse process of the third lumbar vertebra, each 
evaluated as 10 percent disabling.  A hearing before the 
Board in Washington, D.C. was scheduled at the veteran's 
request, but the veteran did not appear on the date 
specified.  He later advised the Board that he no longer 
wished to have a hearing in connection with his appeal. 

In June 2004, the Board entered a decision denying the appeal 
for an increased rating for post concussion syndrome 
manifested by cephalgia and memory disturbance and remanding 
the issues involving the ratings for the left ankle and back.  
In the introduction to the decision, the Board noted that in 
reviewing the appeal, a question had arisen regarding the 
timeliness of the veteran's substantive appeal as to the 
issue of entitlement to increased evaluation for the left 
ankle disability.  The Board found that although the veteran 
had filed a timely notice of disagreement following a 
June 26, 2000 notification of denial of an increased rating 
as to that disability, he had not filed a timely substantive 
appeal (VA Form 9 or equivalent) within the period of time 
specified by law.  The Board noted that a Written Brief 
Presentation dated in March 2004 had been received from the 
veteran's representative which set forth arguments in support 
of the appeal as to the left ankle.  

Under the law, appellate review of an RO determination on 
appeal is initiated by the filing of a notice of disagreement 
and completed by the filing of a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(2004); 38 C.F.R. § 20.200 (2004).  A substantive appeal 
consists of a properly completed VA Form 9, "Appeal to Board 
of Veterans' Appeals," or correspondence containing the 
necessary information.  Proper completion and filing of a 
substantive appeal are the last actions the veteran needs to 
take to perfect an appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.202 (2004).  

The filing of a substantive appeal is subject to time limits.  
A substantive appeal must be filed within 60 days from the 
date of mailing of the statement of the case or supplemental 
statement of the case, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105(b)(1)(d)(3); 38 C.F.R. § 
20.302(b)(c) (2004).  The 60-day period for filing a 
substantive appeal may be extended for good cause.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303 (2004).  

The formal requirements of perfecting an appeal to the Board 
have been found by the Court to be part of a clear and 
unambiguous statutory and regulatory scheme. Therefore, when 
an appellant fails to file a timely appeal or timely request 
and extension of the time for filing, he is barred from 
appealing the decision of the RO.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  However, there is authority in the case law 
for waiver of the substantive appeal requirement, even if the 
veteran has not submitted a request for extension of the time 
period in which to file the substantive appeal.  See Beyrle 
v. Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993)).  

In remanding the case in June 2004, the Board explained that 
the question of whether the representative's Written Brief 
Presentation could be accepted as a timely substantive appeal 
to perfect the appeal as to the rating for the left ankle 
disability would be addressed in the remand portion of the 
decision.  The Board's intention was to notify the veteran 
and his representative of the jurisdictional defect that had 
been identified and allow a period of 60 days in which he or 
his representative could present relevant evidence and 
written argument or request a hearing to address the question 
of the Board's jurisdiction to decide the issue on remand, in 
accordance with 38 C.F.R. § 20.101(d).  The Board's further 
intention was to remand the issue of entitlement to an 
increased rating for the back disability in order for the 
veteran to undergo a current orthopedic examination.  
However, in the remand section of the decision, the 
discussions of the two issues were inadvertently and 
erroneously inverted.  Concerning the left ankle disability, 
instead of requesting the requisite procedural development, 
the Board requested evidentiary development, including an 
orthopedic examination.  Concerning the low back disability, 
the Board requested that a notice letter be mailed pursuant 
to 38 C.F.R. § 20.101(d).  

While the case was in remand status, examinations of both the 
spine and the left ankle were scheduled for October 2004 and 
February 2005, but the veteran did not appear on either 
occasion.  A letter mailed to the veteran in June 2004 
pursuant to the remand provided the standard notifications 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
but did not specifically offer the veteran an opportunity to 
submit evidence, argument, or a hearing request with respect 
to the jurisdictional question discussed in the June 2004 
decision and remand.  

However, the Board finds that the circumstances governing the 
Board's jurisdiction over the left ankle issue were affected 
by events that occurred while the case was in remand status.  
First, a June 2004 letter sent to the veteran was a generic 
VCAA notification that did not contain an invitation to 
submit argument, evidence or a hearing request regarding the 
jurisdictional issue.  Second, the veteran failed to appear 
for VA examinations to determine the extent of disability 
associated with his back and left ankle disabilities.  
Because of the veteran's failure to appear for examination, 
his claims for increase must be denied as a matter of law, 
for reasons explained below.  

The outcome of the determination as to the merits of the left 
ankle claim is arguably not, technically speaking, related to 
the jurisdictional defect, but the Board believes that the 
changed circumstances on remand are a factor to be considered 
in determining whether the substantive appeal requirement 
should be waived, and the Board has determined that a waiver 
is proper in this case.  See Beyrle, Id; Rowell, Id.  In the 
circumstances of this case, the Board declines to apply the 
rule concerning timeliness of a substantive appeal so 
strictly as to cause the veteran to forfeit his rights to 
appellate consideration of the claim.  Such a result is not 
always demanded by the VA adjudication system, which is 
"paternalistic," Collaro v. West, 136 F.3d 1304, 1309-10 
(Fed. Cir. 1998), "uniquely pro-claimant," Hodge v. West, 
155 F.3d 1356, 1362-64 (Fed. Cir. 1998), and governed by 
principles of fairness and notice.  Marsh v. West, 11 Vet. 
App. 468, 471 (1998).  Furthermore, no useful purpose would 
be served by remanding for the issuance of a correct notice 
letter because even if a proper notice were sent, there is no 
potential for an allowance of the appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The entry of a 
decision will not result in prejudice to the veteran since 
the appeal cannot be allowed, whereas remanding the case for 
the issuance of a further notice would unnecessarily delay a 
decision on appeal and result in no benefit to the veteran.  
Accordingly, the Board waives the requirement that a timely 
substantive appeal be filed and determines that it has 
jurisdiction to review the left ankle claim.   


FINDINGS OF FACT

1.  The veteran did not report for VA examinations scheduled 
for October 2004 and February 2005 in connection with his 
claims for increased ratings for service-connected low back 
and left ankle disabilities following the furnishing of 
notice at his latest address of record.  

2.  The veteran has not established good cause for his 
failure to appear for the examinations.  


CONCLUSIONS OF LAW

1.  The claim for a rating higher than 10 percent for 
residuals of fracture of the left ankle, postoperative 
status, with arthritic changes and history of osteomyelitis, 
is denied as a matter of law.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. § 3.655 (2004).  

2.  The claim for a rating higher than 10 percent for 
residuals of fracture, right transverse process of the third 
lumbar vertebra, is denied as a matter of law.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  

The present appeal as to the veteran's entitlement to 
increased ratings for a back and left ankle disabilities is 
decided herein on procedural grounds rather than on the 
merits, and the essential facts relevant to the determination 
are not in dispute.  The matter to be resolved is legal in 
nature as its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  The VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2002); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).  Consequently, 
no further action to comply with the provisions of the VCAA 
is required.  




Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003-2004).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting service-connected from diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  38 C.F.R. § 3.655(a) (2004).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2004).  Examples of good cause cited in 
the regulation include, but are not limited to, the illness 
or hospitalization of the claimant or death of an immediate 
family member.  

Analysis

Having reviewed the evidence of record in light of the 
applicable law and regulations, the Board finds that the 
veteran's claims for increased ratings for a left ankle 
disability and a low back disability must be denied as a 
matter of law.  

In January 2000 the veteran filed a claim for, in pertinent 
part, an increased rating for residuals of a fracture of the 
left ankle, postoperative status, with arthritic changes and 
history of osteomyelitis, evaluated as 10 percent disabling 
since March 1980, and an increased rating for residuals of a 
fracture of the right transverse process of the third lumbar 
vertebra, evaluated as 10 percent disabling since November 
1965.  A VA examination was performed in April 2000 in 
connection with the claim, and VA outpatient treatment 
records were obtained.  

In remanding the veteran's appeal in June 2004, the Board 
noted that the veteran had not undergone a VA examination of 
the left ankle since April 2000.  The Board found that the 
examination was inadequate since the examiner apparently had 
not had access to the claims file and because the findings 
reported did not describe the veteran's current condition, 
given the length of time that had elapsed since April 2000.  
A current orthopedic examination was requested.  

Attempts to schedule an examination pursuant to the remand 
were made on several occasions.  Examinations scheduled for 
August 2004 (twice) and September 2004 were canceled by the 
veteran.  The veteran did not appear for an examination 
scheduled in October 2004 or at a later examination scheduled 
in February 2005.  

The examination requested by the Board was necessary to 
determine whether an increased rating was warranted.  
Although the remand requested only an examination of the left 
ankle, the February 2005 examination request following the 
remand (and perhaps the earlier examinations also, though 
this is not clear) included examinations of both the left 
ankle and low back.  The notice of the October 2004 
examination was sent to the veteran's latest address of 
record in accordance with VA regulations.  See 38 C.F.R. 
§ 3.1 (2004) (notice means written notice sent to a claimant 
or payee at his or her latest address of record).  

The record does not contain a copy of the notice of the 
February 2005 examination, but it must be presumed that the 
notice was sent to the veteran at his latest address of 
record in accordance with standard administrative procedures.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (there 
is a rebuttable presumption of regularity under which it is 
presumed that Government officials have properly discharged 
their official duties); Schoolman v. West, 12 Vet. App. 307, 
311 (1999).  No examination notice has been returned to VA as 
undeliverable.  The veteran has not contended that he failed 
to receive any examination notice, but even if he were to so 
contend, that is not enough to rebut the presumption.  
Evidence of nonreceipt is not evidence of nonmailing.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991).  The law 
requires only that the documents be mailed.

The Board must therefore assume that the examination notices 
were received.  In any case, the act of mailing a notice to a 
claimant's latest address of record satisfies VA's notice 
obligations under the law.  Furthermore, the law does not 
require that VA "turn up heaven and earth" to find a 
claimant.  See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  
Under the circumstances, no further efforts to schedule an 
examination are required.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (holding that if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential for 
obtaining evidence).  

There is no evidence that the veteran has attempted to 
demonstrate that there was good cause for his failure to 
appear for a VA examination pursuant to the Board's remand.  
In fact, there is no indication in the record that the 
veteran has contacted VA at any time since the scheduled 
examinations.  Consequently, good cause as defined in the 
regulation is not shown, and the veteran's claim for 
increased ratings for a left ankle and low back disabilities 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law); see also Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).

The veteran is advised that if at any future time he is 
willing to appear for examination by VA and communicates that 
fact to the RO, a claim for increase for either or both of 
the disabilities at issue will be developed in the manner 
prescribed by law.  


ORDER

A rating in excess of 10 percent for residuals of fracture of 
the left ankle, postoperative status, with arthritic changes 
and history of osteomyelitis, is denied.  

An increased rating for residuals of fracture of the right 
transverse process of the third lumbar vertebra is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


